Citation Nr: 0413597	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right patello-
femoral syndrome.

5.  Entitlement to service connection for left patello-
femoral syndrome.

6.  Entitlement to service connection for a disorder 
manifested by insomnia.

7.  Entitlement to service connection for a disorder 
manifested by weight loss.

8.  Entitlement to service connection for a disorder 
manifested by fatigue.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1987 to September 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In August 2003 the veteran testified at a Travel Board 
hearing before the undersigned.


FINDINGS OF FACT

1.  Right and left patellofemoral syndrome or a disorder 
manifested by weight loss, fatigue, or insomnia were not 
manifested in service, and are not currently shown.

2.  Depression, sleep apnea, and hypertension were not 
manifested in service; a psychosis or hypertension was not 
manifested in the first postservice year; and it is not shown 
that any current depression/Major Depression, sleep apnea or 
hypertension is related to the veteran's service.

CONCLUSION OF LAW

Service connection for right and left patello-femoral 
syndrome, a disorder manifested by insomnia, weight loss or 
fatigue, depression, sleep apnea, and hypertension, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; these matters were 
addressed on the merits.  The veteran was notified why 
service connection was denied for the disabilities at issue 
in the January 2002 RO rating decision, as well as in an 
October 2002 statement of the case (SOC).  A June 2001 letter 
(prior to the rating appealed), noted the "VCAA," and 
advised the veteran of the evidence needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  The October 2002 SOC 
outlined pertinent VCAA provisions.

While the June 2001 letter advised the veteran to respond in 
60 days, it went on to inform him that evidence submitted 
within a year would be considered.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5102), the Board may proceed with 
consideration of the appeal.  In one form or another the 
veteran has now received all required notice, and has had 
more than ample time to respond.  While the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claims, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language used by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the June 2001 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefits sought (and by 
inference that he should submit such evidence).  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records as well as postservice 
private and VA medical records.  He has been afforded several 
VA examinations.  The veteran has not identified any records 
outstanding pertinent to the matters being addressed on the 
merits.  All of VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

The veteran's service medical records, including the report 
of his June 1987 enlistment examination and his August 1991 
examination for separation from service, contain no mention 
of any of the claimed disorders.  Blood pressures noted in 
service included 110/70 in June 1987 and 118/80 in August 
1991.

Postservice private medical records include a July 1995 
complete history and physical examination report (noting a 
history of hypertension); hypertension was not diagnosed on 
examination.  Hypertension was diagnosed in November 1995, 
February 1996 and December 1998.  The veteran complained of 
insomnia in January 1997.  A March 1999 initial evaluation 
report notes a history of hypertension for approximately 18 
months.  The veteran received treatment for obstructive sleep 
apnea in 1999, and in June of that year underwent an 
uvulopharyngoplasty.  A March 2000 certification of health 
care provider reflects diagnoses of severe Major Depression 
and severe back pain.  A July 2000 progress note shows 
diagnoses of hypertension, sleep apnea and depression.  A 
sleep study in August 2000 was found to be consistent with a 
diagnosis of idiopathic hypersomnolence.  A November 2000 
letter from a private physician indicates that the veteran 
suffers from sleep apnea and severe depression.  

VA medical records include a July 2000 Persian Gulf 
Examination report which shows that the veteran presented 
with multiple social and medical stressors since the Persian 
Gulf War.  He provided a history of depression, and took 
medication for depression.  No diagnosis was listed.  A 
November 2000 progress note includes diagnoses, in pertinent 
part, of sleep apnea, hypertension and depression.

In November 2000 and September 2001 the veteran was asked by 
the RO whether he was claiming that any of his claimed 
disorders was due to an undiagnosed illness.  He did not 
respond.  

On October 2001 VA general medical examination the diagnoses 
(in pertinent part) included sleep apnea, postoperative 
uvulopharyngoplasty with sequelae, hypertension under 
treatment, and history of bilateral patellofemoral syndrome, 
with normal examination.  The examiner opined that the 
veteran had no known illness secondary to or caused by his 
Persian Gulf War service and that no undiagnosed illness was 
found.  

On October 2001 VA mental disorders examination, obstructive 
sleep apnea and depression, not otherwise specified, were 
diagnosed.  

At the August 2003 Travel Board hearing before the 
undersigned, the veteran testified that hypertension was 
first diagnosed in 1995 or 1996 and sleep apnea in 1998 or 
1999.  He contended that his problems with weight loss and 
insomnia were due to his sleep apnea.  No physician had ever 
told him that any of the claimed disorders was due to his 
military service.  He was unemployed due to his conditions.  
He testified that he was not being treated for insomnia or 
fatigue.  He attributed his bilateral knee problems to 
working as postal clerk in service, and to frequent use of 
ladders.  His family doctor had him on Vioxx (r) for joint 
stiffness.  The veteran requested, and was afforded, 60 days 
abeyance to submit additional medical evidence (including 
from a civilian doctor) in support of his claims.  He ahs not 
submitted any additional medical evidence.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including a 
psychosis or hypertension, becomes manifest to a degree of 10 
percent within 1 year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Analysis

Bilateral Patellofemoral Syndrome, Weight Loss, Insomnia and 
Fatigue

The threshold matter that must be addressed in these (as in 
all) service connection claims is whether the claimed 
disability is present.  Here, the medical evidence does not 
show that the veteran currently has right or left knee 
patello-femoral syndrome or a disorder manifested by weight 
loss, insomnia or fatigue.  On October 2001 VA general 
medical examination, he indicated that while he had knee 
complaints in service, he no longer had such.  There is no 
diagnosis of a disorder manifested by weight loss of record.  
While a private medical record shows that the veteran's 
weight fluctuated between 198 and 177 pounds between February 
1996 and July 1998, he weighed 181 pounds in May 2000 and 180 
pounds on October 2001 VA general medical examination.  
Though he complained of insomnia in January 1997, there is no 
diagnosis of a disorder manifested by such of record.  A 
disorder manifested by fatigue has not been diagnosed, and 
the veteran testified in August 2003 that he was not being 
treated for fatigue.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection]. Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran has been 
specifically advised that to establish service connection for 
a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  He has not submitted any evidence of a current 
diagnosis of either of these claimed disabilities nor 
identified any treatment provider with records of treatment 
for such disabilities.  His service separation examination 
was negative for any indication of the claimed disabilities.  
As a layperson, the veteran is not competent to establish by 
his own opinion that he has a claimed disability (or to 
relate such disability to service).  See Espiritu, supra.  
The preponderance of the evidence is against these claims.  
Hence, they must be denied.

Sleep Apnea, Hypertension and Depression

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Sleep apnea, hypertension and depression 
have been diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are devoid of any mention of these three disorders.  
The earliest competent (medical) evidence of clinical 
pathology associated with sleep apnea, hypertension and 
depression of record is in 1999, 1995 and 2001, respectively.  
There is also no medical evidence of record which relates 
these disabilities to service or to any event therein.  As 
neither hypertension nor major depression (which may be a 
psychosis) was manifested within one year of the veteran's 
service separation, presumptive provisions afforded in such 
circumstance may not be applied.  Again, as a layperson, the 
veteran is not competent to opine regarding the etiology of a 
disease or disability.  See Espiritu, supra.  The 
preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.


ORDER

Service connection for right and left patellofemoral 
syndrome, disorders manifested by insomnia, weight loss and 
fatigue, depression, sleep apnea, and hypertension, is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



